Mr. Justice Sterrett
delivered the opinion of the co.urt,
The controlling question of fact, properly submitted to the jury and by them found in favor of the plaintiff in the issue, was whether the assignment to him of the insurance policies was duly executed and delivered before the attachment execution of defendants below was issued. This finding of the jury is conclusive of thé case, unless the learned judge erred in the admission or rejection of testimony, or in his instructions to the jury.
There was no error in charging as complained of in the first and second specifications, nor in refusing to affirm defendants’ first point, viz: “ That the deed of Biyden is void, because delaying the defendants from realizing their judgment from *152the moneys in court, no time being provided for the payment of the bonds therein mentioned or for the return of the surplus to the assignor. The verdict of the jury must therefore be for the defendant and against the plaintiff.”
The testimony tended to prove that the bonds, for payment of which the policies were assigned, amounted to $2,000 more than the insurance. In view of this evidence the learned judge said, if that was the fact the reservation to the Pittston Knitting Company, the assignor, of any surplus that might remain after payment of the bondholders, would be harmless, because there would be no surplus. In the next place, the reservation of a possible surplus did not remove it from the grasp of attaching creditors. In effect, the assignment was only of so much of the insurance money as would satisfy the bondholders. The residue, if any, could have been attached as the property of the assignor.
The fourth and fifth specifications, relating to the admission in evidence of the deed of assignment, cannot be sustained; nor is there any merit in the objection covered by the sixth specification, that the deed of assignment was at first indexed in the “Limited Partnership Docket” and not in the “Deed book Index.” This did not invalidate the recording of the instrument. In contemplation of law it was recorded and took effect from the time it was left with the Recorder for the purpose of being duly recorded. This principle is recognized in Glading v. Frick, 88 Pa. St., 468; Clader v. Thomas, 89 Id., 343; Paige, et al. v. Wheeler, 92 Id., 282, and Marks’ Appeal, 85 Id., 231. Plaintiffs in error were not prejudiced by the failure of the Recorder to enter the assignment on the General Deed Index. Their attachment issued before the instrument was left for record, but, as the jury found, after it was executed and delivered; and they appear to have had actual notice before any further steps wbre taken.
There is nothing in the remaining specifications of error that requires special notice. There is no merit in either of them. .The issue was well tried, and we discover nothing in any of the rulings of the court that would warrant a reversal of the judgment.
Judgment affirmed.